Citation Nr: 1450608	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected lumbar strain with degenerative disc disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for lumbar strain and granted an initial noncompensable disability rating, effective from December 21, 2007.  The Veteran disagreed with the initial noncompensable rating assigned for the service-connected lumbar strain.  

During the pendency of the appeal, the RO increased the initial disability rating of the service-connected lumbar strain to 10 percent, effective from December 21, 2007, the effective date of service connection.  This increase was reflected in a June 2009 rating decision and the June 2009 statement of the case.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of the hearing is of record.  

The Board remanded the case in November 2011.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA compensation and pension examination in December 2011.  At that time she reported that she did not feel that she could work as a result of her service-connected back disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  Accordingly, TDIU has been raised.  As the December 2011 examination report did not address whether there was any additional limitation of motion on flare-ups, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning how to substantiate her claim for an increased rating on the basis of TDIU and undertake any development that is warranted with respect to that claim.

2.  Request that the Veteran provide or identify any relevant non-VA records that have not yet been submitted.  If, after making reasonable efforts to obtain any outstanding records the AOJ is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Obtain VA treatment records dating from June 2009.   

4.  Thereafter, the Veteran should be accorded a VA spine examination.  The examiner should review the claims file including a copy of this remand in conjunction with the examination.  The report of examination should include a detailed account of all manifestations of lumbar strain with degenerative disc disease found to be present, including whether there exists any ankylosis, and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above, to include on repetitive use and flare-ups, should be set forth in the report.  If it is not feasible to provide information as to the additional range of motion lost on flare-ups, the examiner should explain why.   

The examiner should also note if the Veteran's degenerative disc disease results in periods of bed rest prescribed by a physician, and if so, to what extent.  The examiner should also provide information concerning whether there is any objective neurologic involvement associated with the lumbar spine disability.  A rationale for any opinion provided should be set forth in the report. 

The examiner should also provide information concerning the functional impairment resulting from the service-connected lumbar spine disability that may affect the Veteran's ability to function and perform tasks in a work setting.

5.  The Veteran should also be provided examination(s) in order that information can be obtained concerning the functional impairment resulting from the service-connected posttraumatic stress disorder, right knee strain, left knee strain, and plantar fasciitis of the right foot that may affect the Veteran's ability to function and perform tasks in a work setting.

6.  Thereafter, ensure that the information provided in the examination reports satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, and afforded the appropriate opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



